Citation Nr: 1115120	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  05-30 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for residuals of head trauma, claimed as headaches, has been received.

2.  Entitlement to service connection for residuals of head trauma, claimed as headaches.

3.  Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from April 1972 to August 1973.

A claim for service connection for headaches was previously denied by the RO in Chicago, Illinois, in April 1980.  In August 1991, the RO in Des Moines, Iowa, declined to reopen the previously denied claim, which was then recharacterized as a claim for head injury.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2004 rating decision in which the RO, inter alia, again declined to reopen the Veteran's claim, recharacterized as one for service connection for head trauma, and declined to reopen a claim for injury to neck vertebra.  In January 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2005.

In August 2007, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In September 2007, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the requests to reopen (as reflected in a September 2009 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.
Regarding characterization of the appeal, the Board notes that, it has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen the claim for service connection involving headaches-the Board has characterized the appeal as to this issue as encompassing both matters set forth on the title page.  

Furthermore, as explained in more detail below, although the RO (and the Board) have characterized the claim for service connection for neck injury as a request to reopen a previously denied claim, further review of the claims file reveals that the matter of service connection for neck injury residuals has not, in fact, been adjudicated by the RO.  Hence, the Board has recharacterized this matter as a de novo claim for service connection, as reflected on the title page.  

The Board's decision addressing the request to reopen a claim for service connection for residuals of head trauma, claimed as headaches, is set forth below.  The claim for service connection for residuals of head trauma, claimed as headaches, on the merits, and the claim for service connection for residuals of a neck injury, are addressed in the remand following the order; those matters are being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  In August 1991, the RO declined to reopen a previously denied claim for service connection for residuals of a head injury, claimed as headaches; although notified of the denial in a September 1991 letter, the Veteran did not initiate an appeal, and has not raised a valid claim of clear and unmistakable error in that rating decision.

3.  Evidence associated with the claims file since the August 1991 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a head injury, claimed as headaches, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The August 1991 rating decision in which the RO denied reopening of a claim for service connection for residuals of a head injury, claimed as headaches, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.105, 20.200, 20.302, 20.1103 (2010).

2.  As pertinent evidence received since the RO's August 1991 denial is new and material, the criteria for reopening the claim for service connection for residuals of a head injury, claimed as headaches, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As indicated above, the RO denied the Veteran's claim for service connection for headaches in April 1980.  Although notified of the denial, the Veteran did not appeal.  The Veteran attempted to reopen this previously denied claim-recharacterized as a claim for head injury-and the RO declined to reopen the claim in August 1991.

The evidence of record at the time of the August 1991 denial consisted of service treatment and personnel records, some VA treatment records, and the report of a March 1980 VA examination.  These service records indicate that the Veteran was treated for blurred vision, headache, and dizziness in September 1972, and, at that time, stated that he had had several episodes of blurred or double vision since being struck over the left eye on the skull two weeks prior.  It was noted that the Veteran had had blurred vision since November 1971, prior to service, after suffering trauma to his head.  

The basis for the RO's denial, both in April 1980 and August 1991, was that headaches were shown to have existed prior to the Veteran's period of service, and not to have been aggravated by service.  

Although notified of the August 1991 denial in a September 1991 letter, the Veteran did not initiate an appeal with the August 1991 RO decision.  See 38 C.F.R. § 20.200.  The RO's August 1991 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran again sought to reopen his previously denied claim in April 2004.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's August 1991 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since August 1991 includes additional  records of VA treatment, including a hospital record of discharge dated in December 1974, and the transcript of the Veteran's August 2007 Board hearing.  

The December 1974 VA hospital record indicates that the Veteran received treatment for complaints of dull, intermittent supra-orbital headaches, which he reported having since being beaten up by military police in September 1972 while in service.  During the August 2007 Board hearing, the Veteran and his representative asserted that that he began having problems related to his head after being struck in the head by military police while in service.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for residuals of head trauma, claimed as headaches.  

At the time of the August 1991 rating decision, there was evidence that the Veteran had had problems related to his head prior to service, and had been struck in the head during service; however, the evidence did not support an award of service connection for residuals of head trauma, as disability was not found to have resulted from any injury incurred in or aggravated by service.  While the evidence still includes no specific medical evidence or opinion supporting a finding that there exists a direct relationship between any current head trauma residuals and service, the Veteran has asserted, and the December 1974 VA treatment record-dated approximately one year and a half after the Veteran's period of service, and about four and a half years prior to his initial service connection claim for headaches due to head injury in June 1979-suggests that the Veteran may have suffered residuals of in-service head trauma, or aggravated a pre-existing condition of the head during service.  

The Board finds that the above-described evidence is "new" in that it was not before agency decisionmakers at the time of the August 1991 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses a possible basis for an award of service connection for any current residuals of head trauma.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for residuals of head trauma, previously claimed as headaches, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As a final point, the Board notes that, in the September 2007 remand, it was noted that, during the August 2007 Board hearing, the Veteran's representative appeared to raise the issue of whether there was clear and unmistakable error (CUE) in the April 1980 and August 1991 decisions, as the representative indicated that the RO did not consider, in these prior decisions, evidence in the record at that time relating to treatment for the Veteran's claimed disabilities.  In light of this, the Board instructed the RO/AMC to adjudicate the matter of whether there was CUE in the April 1980 or August 1991 rating decisions denying service connection.

Pursuant to the Board's remand, the AMC sent the Veteran letters in February and April 2009 providing the criteria for substantiating a CUE claim and requesting additional information.  Thereafter, in the September 2009 SSOC, while not listing CUE in the April 1980 or August 1991 rating decisions as an issue, the AMC, in its reasons and bases for continuing to deny reopening of the Veteran's previously denied claim, considered whether CUE existed in the previous denials, and determined that it did not.

The Board notes that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this case, the Board's instructions have been substantially complied with as the RO, in fact, notified the Veteran regarding claims for CUE, and, in continuing to decline to reopen the Veteran's previously denied claim, considered whether CUE existed in the previous denials.

Moreover, the Board notes that, while the finality of the April 1980 and August 1991 rating decisions could be vitiated by a finding of CUE in those decisions (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates), no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).

In this case, while the Veteran's representative appeared to raise the issue of CUE, neither the Veteran nor his representative has met the requirements for raising a claim of CUE in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2010), as the arguments of the Veteran and his representative do not reflect the type of specificity needed to sufficiently raise such a claim.  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).  In this regard, while the Veteran's representative generally indicated during the August 2007 hearing that the RO did not consider, in its prior decisions, evidence in the record at that time relating to treatment for his claimed disabilities, neither the Veteran nor his representative has ever identified any evidence of record at the time of the August 1991 rating decision that had not been considered by the RO in denying the Veteran's claim and how, but for the RO's failure to consider any such record, the result of its decision would have been manifestly different.  Furthermore, neither the Veteran nor his representative has identified any other specific basis for CUE in either decision.  Thus, the Board finds that the matter of CUE in the August 1991 denial had not been sufficiently raised.



ORDER

As new and material evidence to reopen the claim for service connection for residuals of head trauma, claimed as headaches, has been received, to this limited extent, the appeal is granted.


REMAND

The Board finds that RO development of the claim for service connection for residuals of head trauma, claimed as headaches, on the merits, is warranted.  Unfortunately, the Board also finds that further RO action on the claim for service connection for residuals of a neck injury is warranted, even though such will, regrettably, further delay an appellate decision on this matter as well.  

Regarding the Veteran's claim for residuals of head trauma, previously claimed as headaches, pertinent legal authority states that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this appeal, the report of the Veteran's February 1972 entrance examination notes a normal examination of the head and neurologic system.  As such, it appears that the presumption of soundness applies.

Also, as noted above, service records indicate that the Veteran was treated for blurred vision, headache, and dizziness in September 1972, after being struck on the skull two weeks prior, at which time it was noted that the Veteran had had blurred vision prior to service following trauma to his head.  The December 1974 VA hospital record further indicates that the Veteran reported having intermittent supra-orbital headaches since being beaten up by military police in service.  In this regard, the only report of VA examination of record in connection with the Veteran's claimed residuals of head trauma appears to be the report a March 1980 VA examination, which reflects a diagnosis of psychophysiological musculoskeletal disorder manifested by tension headaches, as well the comment that there were insufficient findings and symptoms to support a diagnosis of post traumatic vascular headaches, which was the in-service diagnosis.  

The aforementioned evidence includes new evidence that is considered sufficient to reopen the claim for service connection; however, none of the medical evidence includes sufficient findings as to resolve the questions of pre-existing disability, in-service aggravation, or service incurrence-which, as noted above, are needed the resolve the matter of service connection pursuant to the above-cited legal authority.  Under these circumstances, the Board finds that an examination and medical opinion would be helpful in adjudicating the claim for resolving this claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Regarding the Veteran's claim for residuals of a neck injury, the Board notes that, in addition to the previous denials of the Veteran's claim for residuals of head trauma, in the August 1991 rating decision, the Veteran was denied service connection for a back condition.  In April 2004, the Veteran filed a claim for service connection for "injury to neck, vertebra."  However, in the December 2004 rating decision, the RO denied the claim on the basis that the claim had been included in the Veteran's previously denied claim for residuals of head trauma, and that new and material evidence to reopen that claim had not been received.  In the August 2005 SOC, the RO again denied the claim on the basis that new and material evidence to reopen this claim had not been received, but stated that the claim had been included, instead, in the Veteran's previously denied August 1991 claim for service connection for a back condition.  Furthermore, in the September 2009 SSOC, the AMC characterized the Veteran's claim as service connection for a "back injury."  

A review of the claims file reveals that a claim for residuals of a neck injury was not adjudicated in either the April 1980 rating decision or the August 1991 rating decision, or at any other time.  Hence, characterization of this claim ad a de novo claim for service connection is warranted.  Moreover, to avoid any prejudice to the Veteran, a remand for RO consideration, in the first instance, is appropriate.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

While these matters are on remand, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses from each contacted entity are associated with the claims file, or, the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician is requested to clearly identify all current residuals of head trauma, to include any headache disorder.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability was incurred in or aggravated by service.  

In rendering the requested opinion, the examiner should specifically address whether any current disability (a) pre-existed service; and, if so (b) was aggravated (i.e., permanently worsened) beyond the natural progression during or as a result of service; and, if not (c) is otherwise medically related to the Veteran's service. 

In providing the requested opinions, the physician should consider and address the service treatment records and post-service treatment records, to include the December 1974 record of hospitalization.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for residuals of head injury, claimed as headaches, as well as the claim for service connection for residual of neck injury.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim involving head injury residuals, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate each claim in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


